CRAIL, P. J.
This is an appeal from a judgment in favor of the plaintiff and against the defendant.
It is a sufficient compliance with the constitutional provision, which requires us to state the reasons for our decisions in writing, to say in this ease that the appellant and respondent have stipulated that the decision herein be rendered.
The stipulation also provides that this court direct the trial court to enter judgment for the defendant. But this we refuse to do. This is a divorce case and the trial court may well exercise its authority in the premises after trial or after hearing on a motion.
*590The judgment is reversed. Each party is to pay his or her own costs on appeal. Let remittitur issue forthwith.
Wood, J., and McComb, J., pro tem., concurred.